FILED
                            NOT FOR PUBLICATION                             AUG 20 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ROBERT P. BENYAMINI,                             No. 13-15026

               Plaintiff - Appellant,            D.C. No. 2:09-cv-02602-LKK-AC

  v.
                                                 MEMORANDUM*
MENDOZA; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence K. Karlton, District Judge, Presiding

                            Submitted August 13, 2014**

Before:        SCHROEDER, THOMAS, and HURWITZ, Circuit Judges.

       Former California state prisoner Robert P. Benyamini appeals pro se from

the district court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to

pay the required filing fee, after revoking Benyamini’s in forma pauperis status on

the ground that he has “three strikes” under 28 U.S.C. § 1915(g). We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s

interpretation and application of 28 U.S.C.§ 1915(g), Andrews v. Cervantes, 493

F.3d 1047, 1052 (9th Cir. 2007), and for an abuse of discretion its denial of leave

to proceed in formal pauperis, O’Loughlin v. Doe, 920 F.2d 614, 616 (9th Cir.

1990). We affirm.

       The district court did not abuse its discretion by revoking Benyamini’s in

forma pauperis status because three of Benyamini’s prior § 1983 actions were

dismissed for failure to state a claim, and Benyamini did not plausibly allege that

he was “under imminent danger of serious physical injury” at the time that he

lodged the complaint. 28 U.S.C. § 1915(g); see also Andrews, 493 F.3d at 1055

(an exception to the three-strikes rule exists only where “the complaint makes a

plausible allegation that the prisoner faced ‘imminent danger of serious physical

injury’ at the time of filing”).

       Defendants’ motion for judicial notice, filed November 27, 2013, is denied

as unnecessary.

       AFFIRMED.




                                          2                                    13-15026